Title: From Thomas Jefferson to Rufus King, 17 February 1804
From: Jefferson, Thomas
To: King, Rufus


               
                  Sir
                  Washington Feb. 17. 04.
               
               I now return you the M.S. history of Bacon’s rebellion with many thanks for the communication. it is really a valuable morsel in the history of Virginia. that transaction is the more marked as it was the only rebellion or insurrection which had ever taken place in the colony before the American revolution. neither it’s cause nor course have been well understood, the public records containing little on the subject. It is very long since I read the several histories of Virginia. but the impression remaining in my mind was not at all that which this writer gives; and it is impossible to refuse assent to the candor & simplicity of his story. I have taken the liberty of copying it, which has been the reason of the detention of it. I had an opportunity too of communicating it to a person who was just putting into the press a history of Virginia, but still in a situation to be corrected. I think it possible that among the antient MSS. I possess at Monticello I may be able to trace the author. I shall endeavor to do it the first visit I make to that place and if with success I will do myself the pleasure of communicating it to you. from the public records there is no hope, as they were destroyed by the British, I believe very compleatly, during their invasion of Virginia. Accept my salutations and assurances of high consideration & respect
               
                  Th: Jefferson
               
            